DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tight weave" is a relative term which renders the claims indefinite. The term "tight weave" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614).
Regarding claim 1, Cook discloses a method for isolating a pressurized gas vessel (a gas main joint), the method comprising: arranging a sheet (8) having a strap (10, 12) arranged on an outward-facing side of the thereof around a vessel (Fig. 1), the strap including a first plurality of connection members (11) and a second plurality of connection members (portion of 12 that is inserted into 11) arranged along the strap; and connecting respective ones of the first plurality of connection members to respective ones of the second plurality of connection members (Fig. 1). Cook fails to disclose that the strap comprises a tight weave material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a tight weave material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 4, Cook discloses disconnecting the first plurality of connection members from the respective ones of the second plurality of connection members; removing the sheet from the pressure vessel; performing at least one of inspecting, maintaining, and replacing the pressure vessel; rearranging the sheet around the pressure vessel; and connecting respective ones of the first plurality of connection members to respective ones of the second plurality of connection members after the rearranging (Col. 3; lines 1 – 46). Page 16 of 21 Attorney Docket No.: 14-1784-US-DIV (BOCO/0069USD01)  
Regarding claim 9, Cook discloses arranging a strap (10, 12) including a first plurality of connection members (11) and a second plurality of connection members (portion of 12 inserted into 11) on a first side of a sheet, the first plurality of connection members and the second plurality of connection members arranged on the strap such that the first plurality of connection members can couple to respective ones of the second plurality of connection members when the sheet is disposed on a pressurized gas vessel; and attaching the arranged strap to the sheet. (Fig. 1).
Regarding claim 12, Cook fails to disclose that the stitches are S-glass fiberglass.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use an S-glass fiberglass for its durability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ331.
Regarding claim 13, Cook fails to specify that attaching the strap to the sheet comprises sewing stitches through the strap and the sheet.  However, it would have been an obvious matter of design choice to attach the strap to the sheet by sewing stitches through the strap and the sheet, since applicant has not disclosed that using this method of connecting the straps to the sheets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the manner in which the straps are attached to the sheet as provided by Cook.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614) in view of Islava (US 2007/0197945).
   Regarding claim 2, Cook fails to discloses that the first plurality of connection members comprise a plurality of male buckle members, wherein the second plurality of connection members comprise a plurality of female buckle members, and wherein connecting respective ones of the first plurality of connection members to respective ones of the second plurality of connection members comprises engaging the plurality of male buckle members with respective ones of the plurality of female buckle members. However, Islava discloses a device having a sheet (22) and strap (24) having a first plurality of connection member / male buckle members (shown on the left side of Fig. 1) and a second plurality of connection members / female buckle members (shown on the right side of Fig. 1), wherein connecting respective ones of the first connection members to the respective ones of the second connection members comprises engaging the male buckle members with respective female buckle members. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to substitute the connection members taught by Cook with the buckle members taught by Islava since that buckles taught by Islava would facilitate easy placement and removal of the sheet over the pressurized gas vessel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614) as modified by Islava (US 2007/0197945) and further in view of Bond et al. (US 2015/0260329).
Regarding claim 3, Cook as modified by Islava fails to teach an insulation blanket around the sheet and the male and female buckles. However, Bond et al. discloses an insulation wrap for insulating and protecting an article (Abstract, Bond et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this insulation blanket in the device of Cook as modified by Islava in order to minimize influence of the outside environment on the device.

Claims 8, 10, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614) in view of Looker (US 3,173,539).
	Regarding claim 8, Cook fails to disclose that the strap extends along an axis on the sheet from a start point to an end point and criss-crosses the axis to form a plurality of diamond-shaped patterns. However, Looker discloses a webbing arrangement with straps having a criss-cross configuration to form a plurality of diamond-shaped pattern (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this criss-cross configuration taught by Looker in order to provide straps that would apply uniform pressure across the entire sheet.
Regarding claims 10 and 16, Cook fails to disclose that the strap comprises a continuous strap of S-glass fiberglass, and wherein arranging the strap on the first side of the sheet comprises: arranging the strap so the strap extends along an axis on the sheet from a start point to an end point, wherein the strap criss-crosses the axis to form a plurality of diamond-shaped patterns, wherein the strap is folded over at corners of each diamond-shaped pattern that are laterally spaced apart from the axis; Page 17 of 21 Attorney Docket No.: 14-1784-US-DIV (BOCO/0069USD01)arranging the first plurality of connection members at the laterally-spaced corners on a first side of the axis; and arranging the second plurality of connection members at the laterally-spaced corners on a second side of the axis. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use an S-glass fiberglass for its durability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. See also Balias Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ331. Furthermore, Looker discloses a webbing arrangement with straps having a criss-cross configuration to form a plurality of diamond-shaped pattern (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this criss-cross configuration taught by Looker in order to provide straps that would apply uniform pressure across the entire sheet.
Regarding claim 11, Cook as modified fails to specify arranging the strap on the first side of the sheet further comprising arranging end portions of the continuous strap of S-glass fiberglass in an overlapping manner; and further comprising sewing stitches through the overlapping end portions and through the sheet. However, it would have been an obvious matter of design choice to arrange the end portions of the straps in an overlapping manner and include stitches through the overlapping end portions, since applicant has not disclosed that using this method of connecting the straps to the sheets solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the manner in which the straps are attached to the sheet as provided by Cook as modified by Looker.
Regarding claim 19, Cook as modified by Looker fails to discloses disconnecting the first plurality of connection members from the respective ones of the second plurality of connection members; removing the sheet from the pressure vessel; performing at least one of inspecting, maintaining, and replacing the pressure vessel; rearranging the sheet around the pressure vessel; and coupling respective ones of the first plurality of connection members to respective ones of the second plurality of connection members (Col. 3; lines 1 – 46, Cook). Page 19 of 21 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614) as modified by Looker and further in view of Islava (US 2007/0197945).
   Regarding claim 17, Cook as modified by Looker fails to discloses that the first plurality of connection members comprise a plurality of male buckle members, wherein the second plurality of connection members comprise a plurality of female buckle members, and wherein connecting respective ones of the first plurality of connection members to respective ones of the second plurality of connection members comprises engaging the plurality of male buckle members with respective ones of the plurality of female buckle members. However, Islava discloses a device having a sheet (22) and strap (24) having a first plurality of connection member / male buckle members (shown on the left side of Fig. 1) and a second plurality of connection members / female buckle members (shown on the right side of Fig. 1), wherein connecting respective ones of the first connection members to the respective ones of the second connection members comprises engaging the male buckle members with respective female buckle members. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to substitute the connection members taught by Cook as modified by Looker with the buckle members taught by Islava since that buckles taught by Islava would facilitate easy placement and removal of the sheet over the pressurized gas vessel.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2,766,614) as modified by Looker and Islava (US 2007/0197945) and further in view of Bond et al. (US 2015/0260329).
Regarding claim 18, Cook as modified by Looker and Islava fails to teach an insulation blanket around the sheet and the male and female buckles. However, Bond et al. discloses an insulation wrap for insulating and protecting an article (Abstract, Bond et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this insulation blanket in the device of Cook as modified by Looker and Islava in order to minimize influence of the outside environment on the device.

Allowable Subject Matter
Claims 5, 6, 7, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642